Appeal from an order of the Clinton County Court dismissing relator’s petition for a writ of habeas corpus. Relator was sentenced on January 13, 1959 to Sing Sing Prison for a term of 5 to 10 years upon a conviction for the crime of burglary, third degree. Relator contends here that the trial court “lost” jurisdiction of his case by permitting the introduction into evidence of certain unsigned statements of alleged confessions he had made to the arresting officers. Jurisdiction of the trial court, of course, could not be affected by evidentiary errors, and thus we find here only a question of the propriety of the admission of the disputed evidence. The proper mode of review of this question is by appeal and not by habeas porpus. Habeas corpus cannot be utilized as a substitute for a timely appeal! (People ex rel. Temple v. Brophy, 248 App. Div. 442, affd. 273 N. Y. 487). The record reveals that relator has exhaustively appealed the propriety of his conviction, and thus has been afforded ample opportunity to bring before the courts the contentions he seeks to advance here. Order unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds^ JJ.